Title: To Thomas Jefferson from Chapman Johnson, 10 August 1825
From: Johnson, Chapman
To: Jefferson, Thomas


Dear Sir,
Staunton
10th August 1825.
Your letter of the 4th was received yesterday, and I hasten to answer it—I am glad, that we have it in our power to return to our first choice of a law professor—and very chearfully give my consent to the reappointment of Mr Gilmer.You will probably find, that it will be agreeable to him, not to commence the duties of his office, for some months—His ill health since his return from Europe, and his having declined the appointment, have, no doubt, prevented him from making any preparations for his course of lectures—If, therefore, he should wish time for preparations, you will have my hearty concurrence, in extending to him any that is reasonable.with very great respect your obt SvtC Johnson